Case 1:09-cv-01302-ENV-RER Document 143 Filed 03/04/19 Page 1 of 1 PageID #: 2348



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ______________________________________
  ALEXINA SIMON,
                    Plaintiff,                        09 CV 1302 (ENV)(RER)

         against

  THE CITY OF NEW YORK,
  DETECTIVE DOUGLAS LEE,
  SERGEANT EVELYN ALLEGRE,
  ADA FRANCIS LONGOBARDI,
                    Defendant(s).
  ______________________________________

         TO THE CLERK OF THE COURT:

         PLEASE TAKE NOTICE that plaintiff Alexina Simon hereby gives notice of change of

  address of counsel in the above referenced action. The new address is:

         Ugochukwu Uzoh
         Ugo Uzoh, P.C.
         56 Willoughby Street, Third Floor
         Brooklyn, New York 11201
         Telephone No.:        (718) 874-6045
         Facsimile No.:        (718) 576-2685
         Email:                u.ugochukwu@yahoo.com

  Dated: Brooklyn, New York
         March 4, 2019
                                                      UGO UZOH, P.C.


                                                              /s/Ugochukwu Uzoh _________
                                              By:     Ugochukwu Uzoh (UU-9076)
                                                      56 Willoughby Street, Third Floor
                                                      Brooklyn, New York 11201
                                                      Tel.: (718) 874-6045

  To:    City of New York, Law Department
         Attn.: Joshua J. Lax
         Attorneys for Defendants
         100 Church Street
         New York, NY 10007
